Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification is not seen as setting forth the underlying platform as recited in amended claim 1.  While this structure can be discerned from Figure 4, the specification does not particularly set forth this structure.  It is noted that the language “platform” appears in paragraph [0028], however, this language is not related to the Figures in showing the recited “underlying platform”.
Claim Rejections - 35 USC § 103
Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Azevedo (8,802,581) in view of Kralik (4,869,504) and Presnell (3,708,170) alone, or further in view of Feeney (US 2008/0188334).  Note the basis for the rejections set forth in the office action filed September 8, 2021.  Regarding the amendment to claim 1, attention is directed to the Figure of Azevedo showing a hinged lid that defines the elevated game board as recited.  As shown, the elevated game board comprises sharp edges and corners formed by the substantially perpendicular interface between the surface and the underlying platform.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azevedo (8,802,581) in view of Kralik (4,869,504), Presnell (3,708,170) and Guenther (US 2003/00690907) alone, or .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Azevedo (8,802,581) in view of Kralik (4,869,504), Presnell (3,708,170) and Kelly (US 2006/0199684) alone, or further in view of Feeney (US 2008/0188334).  Note the basis for the rejections set forth in the office action filed September 8, 2021.  
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Azevedo (8,802,581) in view of Kralik (4,869,504), Presnell (3,708,170) and Krysiak (US 2014/0194232) alone, or further in view of Feeney (US 2008/0188334).  Note the basis for the rejections set forth in the office action filed September 8, 2021.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azevedo (8,802,581) in view of Kralik (4,869,504), Presnell (3,708,170) and Kennedy (5,098,097) alone, or further in view of Feeney (US 2008/0188334).  Note the basis for the rejections set forth in the office action filed September 8, 2021.  
Response to Arguments
Applicant’s arguments, see pages 8-19, filed December 8, 2021, with respect to claims 1-19 have been fully considered and are persuasive.  The rejections of claims 1-19 over the combinations using Florentino as set forth in the office action filed September 8, 2021 have been withdrawn. 
However, the rejections of claims 1-18 over Azevedo in view of the secondary references as set forth above and in the office action filed September 8, 2021 have been maintained.  Applicant's arguments filed December 8, 2021 with respect to these rejections have been fully considered but they are not persuasive.  The applicant contends that Azevedo lacks the teaching 
Regarding the remarks directed to claims 8-18, it is noted that the reference to Azevedo teaches the recited sharp edges and sharp corners formed between the elevated surface and the underlying platform as recited.  
Allowable Subject Matter
Claims 19 and 20 read over the prior art of record.  Claim 19 defines a method of use for the elevated game board with the particular features for the prolate spheroid game ball recited in claim 1 that is not taught by the prior art.  While Azevedo teaches an elevated game board, he does not teach or fairly suggest situating the pins on the board and throwing the football at the pins.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711